*787Judgment after nonjury trial, Supreme Court, New York County, entered April 9, 1974, unanimously affirmed, without costs and without disbursements. The main thrust of this appeal by plaintiff-appellant wife is basically against that provision of the award of alimony and support which permits defendant-respondent husband to apply for reduction in the amounts to be paid unless it is consented by her to make certain dispositions of the realty owned jointly by the parties. This was a rational and fair disposition having due regard to the realities of the situation. The amounts fixed to be paid by defendant-appellant are in accordance with the parties’ resources and prior standard of living. In any event, the record indicates the probability of later conversion of the separation judgment into one for divorce, at which time there may well be the reassessment of the circumstances which plaintiff now seeks. Concur—Markewich, J. P., Kupferman, Lupiano, Birns and Capozzoli, JJ.